DISSENTING- OPINION.
NORTONI, J.
I do not regard the case of Claudy v. Royal League, 259 Mo. 92, 168 S. W. 593, as directly in point and controlling on the precise question in judgment, and, therefore, dissent from the opinion of the court. I deem the correct rule of decision on the subject-matter here involved to be declared in the ease of Smith v. Sup. Lodge, K. of P., 83 Mo. App. 512, in which the opinion was prepared by Judge Bond, and the case of Morton v. Sup. Council of Royal League, 100 Mo. App. 76, 73 S. W. 259, in which the opinion was prepared by Judge Goode, and Zimmermann v. Sup. Tent, etc., 122 Mo. App. 591, 99 S. W. 817, in which the opinion was prepared by Judge Bland, and the case of Lewine v. Sup. Lodge, K. of P., 122 Mo. App. 547, 99 S. W. 821. When it is remembered that forfeitures are not favored in the law and that words are *96not appraised at more than their face value in order to accomplish such a result, it seems those cases are correctly decided. [See Mathews v. Mod. Woodmen, etc., 236 Mo. 326, 139 S. W. 151.]
Such is the correct principle which, in my judgment, should control in cases of this character; and when it appears that a man does no more than agree to comply with future by-laws of an order, it should not be interpreted from this that he agreed his insurance should be entirely swept away by such future by-law. The word “comply” and words of similar import mean no more in their ordinary sense than that one will conform his conduct as a member of the order to such future by-laws, and not that he agrees his insurance may be defeated entirely thereby. The statement that the insured member of a beneficiary order has no vested right whatever in the certificate or contract of insurance, though frequently made, cannot be true in entirety, for he certainly has a right to insist that his contract shall be enforced according to its terms, whatever’ such may be. It cannot be that the order alone, without his consent given in same manner, may change the contract so as to destroy the rights accruing thereunder, as though he has no vested right therein. It is true the beneficiary enjoys no vested interest in the fund, and neither does The insured member, for the fund is not available to him during his lifetime. But obviously the-insured enjoys a vested right in the contract to have it interpreted under the law and to have it enforced according to its terms whatever such terms may be. -
The Supreme Court, in Mathews v. Modern Woodmen, 236 Mo. 326, 139 S. W. 151, in an able opinion prepared by a great judge, recognized this doctrine, for though in that case the agreement incorporated in the contract or certificate of insurance provided that the insured should conform in all respects to the laws, rules and usages of the order “now in force or which *97may hereafter he adopted,” it was declared incompetent for the order to destroy his insurance as by enacting a subsequent by-law, inhibiting the occupation of a bartender.
Concerning this matter, the court said:
“If it impair the substantive property rights of the member in his insurance contract as that contract existed before its passage, then, by the law of the land, it becomes inoperative in so far as it impairs the obligation of a contract previously entered into between the company and Mathews. Such is the rationale of Schmidt v. Supreme Lodge, 228 Mo. 675, supra. The question is there so exhaustively considered that no new or further exposition is necessary. Our conclusion is, in any view of it, that said by-law should not control our disposition of this case.” [See Mathews v. Mod. Woodmen, 236 Mo. 326, 349, 139 S. W. 151.]
I deem the opinion 'of the court to be in conflict with the decision of the Supreme Court in the case last cited and that it impairs a just rule of decision well established in a multitude of cases and, therefore, request the case be certified to the Supreme Court for final determination, according to the mandate of the Constitution.